Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-5, 7-17 and 20-22 are pending in the Claim Set filed 5/19/2022.
Independent claims 1 and 14 have been amended. Independent claim 8 is previously presented.
Claims 6, 18 and 19 are cancelled.
Applicant’s elected species in the reply filed on 2/08/2018 is as follows: "polyethylene" as the thermoplastic polymer filament; "a wood pulp fiber that is treated or untreated softwood fibers" as the solid additive(s). 
Herein, claims 1-5, 7-17 and 20-22 are for examination.
The following office action contains Allowable Subject Matter. 

Maintained Rejections

Claim Rejections - 35 USC § 103
(reformulated in view of claim amendments to claims 1 and 14)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 8-13 under 35 U.S.C. 103(a) as being unpatentable over Carrier et al (US20120090112, cited in IDS filed 3/27/2015, Cite No. 2) [Carrier] in view of Brennan et al (US20110244199, cited in IDS filed 9/23/2014, Cite No. 20) [Brennan], Trinkaus et al (US20120066852, of record) [Trinkaus] and Klofta et al (US20120058165) [Klofta] is maintained.
Regarding claims 8-13,
Carrier teaches wet wipes comprising a fibrous structure, wherein the fibrous structures comprises a mixture of at least two different materials wherein at least one of the materials comprises a filament, for example, polyethylene (elected species), and at least one other material comprises a solid additive, for example, softwood fibers treated or untreated (elected species) ([0024-0039]; See entire document). Further, Carrier teaches the wet wipes comprise a liquid composition that comprises emollients, preservatives, opacifying agents and water ([0050]; [0056]). Further, Carrier teaches that the fibrous structures are layered [0026]. Carrier teaches that the fibrous structure has a basis weight of from about 40 g/m2 or about 45 g/m2 [0047], wherein the fibrous structure has a density of less than 0.10 g/cm3 [0067]. 
 Carrier teaches that the liquid composition is present at from about 200% to about 400% of the basis weight of the fibrous structure [0053]. Carrier further teaches that the liquid composition comprises at least 20% and/or at least 40% and/or at least 50% and/or to about 98% and/or to about 95% and/or to about 93% and/or to about 90% by weight water. It would have been well within the purview of one of ordinary skill in art to optimize the amount of water in the liquid composition in accordance with the guidance provided by the teachings of Carrier. Thus, in view of the teachings of Carrier, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a liquid composition comprising about 90-98% by weight of water. MPEP 2144.05 recites ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The normal desire of scientists or artisans to improve upon what is already generally known would have provided one skilled in the art the motivation to determine the optimum range for percentage amounts of water in the liquid composition to best achieve a desired goal. Overall, Carrier teaches wet wipes comprising a fibrous structure comprising a filament that is polyethylene (elected species) and a solid additive that is softwood fibers treated or untreated (elected species), wherein the basis weight of the filament and solid additive overlaps with the claimed basis weights. Furthermore, Carrier teaches the wet wipes comprise a liquid composition that comprises emollients, opacifying agents and water that is present at from about 200% to about 400% of the basis weight of the fibrous structure [0053], of which overlaps with the claimed basis weight values of the liquid composition. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Additionally, Carrier teaches that the fibrous structure of the wet wipe comprises greater than 20% and/or greater than 40% and/or greater than 50% and/or greater than 75% and/or greater than 90% and/or to about 100% by weight on a total dry fiber basis of pulp fibers, such as softwood pulp fibers (i.e., solid additive). Accordingly, Carrier makes obvious a fibrous structure comprising greater than 90% and/or to about 100% by weight of softwood pulp fibers (solid additive). It follows that a fibrous structure comprising greater than 90% by weight of a solid additive would also contain about 10% by weight or less of a filament (i.e., a filament to solid additive ratio of about 1:9, which makes obvious a weight ratio of at least 1:7, absence evidence to the contrary.
Carrier differs from the claims in that the document does not teach that the filaments and the solid additives are present in the fibrous structure at a weight ratio of at least 1:7 or that the liquid composition comprises an emollient and an opacifying agents, wherein an opacifying agent is a clay, wherein the weight ratio of the emollient and the clay mineral is in a range of about 1 :30 to about 30:1.
However, Brennan, Trinkaus and Klofta, as a whole, cure the deficiencies. 
Brennan teaches a fibrous structure, for example, coformed fibrous structure, comprising a plurality of filaments and a plurality of solid additives, wherein the fibrous structure exhibits a Basis Weight of less than 55 g/m2 and/or less than 50 g/m2 and/or less than 47 g/m2 and/or less than 45 g/m2 and/or less than 40 g/m2 and/or less than 35 g/m2 and/or to greater than 20 g/m2 and/or greater than 25 g/m2 and/or greater than 30 g/m2 [0018]; wherein the filaments and the solid additives are present in the fibrous structure at a weight ratio of at least 1:7 (See [0052]; [0060]; [0100]; See entire document). Moreover, Brennan teaches that the fibrous structures exhibit a high degree of absorbency, in particular, a fibrous structure that exhibits a Liquid Absorptive Capacity of greater than 12 g/g as measured according to the Liquid Absorptive Capacity Test Method described herein ([0008-0015]; See entire document). Notably, Brennan teaches that the fibrous structures is layered [0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimally provide wet wipes as taught by Carrier wherein the filaments and the solid additives are present in the fibrous structure at a weight ratio of at least 1:7 in view of Brennan. One skilled in the art would have been motivated to do so in order to provide wet wipes that exhibit a high degree of absorbency in accordance with the teachings of Brennan.
Trinkaus teaches a fibrous material suitable for making wipes comprising an emollient and an opacifying agent, wherein the opacifying agent is a clay. Trinkaus teaches the fibrous material comprises from 0.4% to 4%, or from 0.5% to 3%, or from 0.8% to 2%, or from 1% to 1.5% of the opacifying agent by weight of dry fibrous material. Trinkaus teaches that the wipes comprise a substrate, in the form of a woven or nonwoven sheet wherein the sheet may be impregnated with a lotion composition wetting the substrate to facilitate cleaning and providing a so-called wet wipe. The lotion composition may deliver additional benefits, e.g. soothing or treating (Abstract; [0002-0004]; [0014-0016]; [0020]; [0043]; [0044]; See entire document). Trinkaus teaches that a desirable wipes property is opacity such that opacity is associated with quality, appropriate bulk, strength, and other desirable characteristics of a wipe, leading to a better overall user acceptability [0005]. Trinkaus teaches wipes comprising at least 85% of water and, when present, from 0.01 to 5% of surfactants, humectants, emollients, rheology modifiers, soothing agents, cleansers, anti-microbials, preservatives, perfumes, softeners. All components are not necessarily present in the lotion compositions [0063]. As described above, Trinkaus teaches the fibrous material comprises from 0.4% to 4%, or from 0.5% to 3%, or from 0.8% to 2%, or from 1% to 1.5% of the opacifying agent, e.g., clay. Thus, for example, 5% emollient and 1.5% clay provides a range of about 3.3:1 of emollient to clay, which overlaps with the claimed range amounts. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). Moreover, it would have been well within the purview of one of ordinary skill in art to optimize the range amount of emollient to clay in view of the guidance provided by the teachings of Trinkaus. As MPEP 2144.05 recites ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
Notably, Instant Claims recite the transitional phrase ‘comprising’ and are open-ended and do not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. V. H. J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). Notably, claim 1 recites: a fibrous structure, wherein the fibrous structure comprises filaments and solid
Additives, accordingly, claim 1 does not exclude a clay in the fibrous structure. In fact, Specification on page 11, line 11, states that the fibrous structure comprises clays.
	Klofta teaches a lotion for opacifying a wet wipe. A wet wipe may comprise a lotion, the lotion comprising an opacifying agent. The lotion or the substrate may further comprise a retention aid. The substrate may comprise an opacifying agent the same as or different than the opacifying agent of the lotion (Abstract). Furthermore, Klofta teaches that the disclosure relates to a liquid or semi-liquid composition, useful, for example, for wetting a substrate to form a wet wipe for personal cleansing, the liquid or semi-liquid composition containing organic or inorganic additives to opacify, brighten, or color the wipe-substrate combination [0002]. Klofta teaches that even with relatively high basis weight wet wipes, the substrate of the wipe may be formulated to include materials to opacify the substrate. However, below some minimum basis weight, adding additional opacifiers directly to the substrate materials may be ineffective in increasing the opacity of the wipe. As the basis weight of the wipe is reduced, there may be increased void spaces between the fibers of the wipe. At some point, the void spaces may become large enough such that the mess is not only seen through the wipe, but some kinds of messes, such as liquid, or semi-liquid, or small particulate messes, may be able to traverse and penetrate through the entire thickness of the wipe. If a mess passes through the wipe, the wipe may not effectively "clean" the mess. Further, a mess passed through the wipe may undesirably contaminate the user's hand [0008]. Further, Klofta teaches a wet wipe may comprise an aqueous lotion and a substrate. The aqueous lotion may comprise a first, inorganic opacifying agent at a level between 0.1 % and 2% weight of the inorganic opacifying agent to weight of the lotion. The substrate may have a basis weight less than 75 gm. The substrate may be a nonwoven. The substrate may comprise fibers. The substrate may comprise an opacifying agent (e.g., a second opacifying agent). The second opacifying agent may be integral to one or more of the fibers in the substrate. The second opacifying agent in the substrate may be the same as the first, inorganic opacifying agent in the aqueous lotion [0011]. Further, Klofta teaches that previous approaches to opacifying wet wipes include adding opacifiers to the substrate. A new approach to opacifying a wet wipe is to opacify the wetting lotion rather than the substrate. This approach may facilitate the opacification of wipes even when the basis weight is below a threshold level at which adding opacifiers or fillers to the substrate no longer compensates for the light-transmitting spaces between fibers or components of the substrate. Moreover, Klofta teaches that opacifiers in the lotion may physically occlude some of the spaces between the fibers or components of the substrate, such that bleed-through of messes through the wipe is reduced, wherein the incorporation of opacifiers into the wetting lotion may contribute to improved cleaning performance. Furthermore, Klofta teaches that the opacifier may provide skin benefits, such as reduced friction between the wipe and surface upon which it is used, improved cleaning, or protection from damaging ultra-violet radiation from the sun, wherein opacifying the lotion rather than the substrate may be more economical (i.e., less expensive) than increasing the basis weight of the wipe substrate [0032]. Additionally, Klofta teaches a wetting lotion may function primarily to provide moisture to a wipe, or may contain other active ingredients, such as surfactants, emulsifiers, emollients, film-formers, anti-stick agents, preservatives, pH buffers, rheology modifiers, and the like [0033]. Particularly, Klofta teachesan aqueous lotion comprising a first, inorganic opacifying agent at a level between 0.1 % and 2% weight of the inorganic opacifying agent to weight of the lotion, wherein the first, inorganic opacifying agent is selected from the group consisting of titanium dioxide, zinc oxide, boron nitride, kaolin clay, calcined kaolin clay, montmorillonite clay, calcined montmorillonite clay, smectite clay, talc, barium sulfate, bentonite clays, silicates including sodium magnesium silicates and fluorosilicates, silicas and surface modified silicas, calcium carbonate and precipitated calcium carbonate, zirconates including strontium zirconate, mica coated with titanium dioxide, mica coated with metal oxides, mica coated with titanium dioxide and other metal oxides, and combinations
thereof (Klofta: claims 1 and 3; [0010], [0034], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wet wipes as taught by Carrier and Brennan, as a whole, to further comprise a liquid composition comprising an emollient and a clay in view of the teachings of Klofta. One skilled in the art would have been motivated to do so BECAUSE a new approach to opacifying a wet wipe is to opacify the wetting lotion rather than the substrate. This approach may facilitate the opacification of wipes even when the basis weight is below a threshold level at which adding opacifiers or fillers to the substrate no longer compensates for the light-transmitting spaces between fibers or components of the substrate. Klofta teaches that opacifiers in the lotion can physically occlude some of the spaces between the fibers or components of the substrate, such that bleed-through of messes through the wipe is reduced, wherein the incorporation of opacifiers into the wetting lotion may contribute to improved cleaning performance. Also, as taught by Klofta, an opacifier may provide skin benefits wherein opacifying the lotion rather than the substrate can be more economical (i.e., less expensive) than increasing the basis weight of the wipe substrate [0032]. Klofta teaches a wetting lotion may contain other active ingredients, such as emollients, preservatives, rheology modifiers, and the like [0033]. Furthermore, Klofta teaches an aqueous lotion comprising an inorganic opacifying agent at a level between 0.1 % and 2% weight of the inorganic opacifying agent to weight of the lotion, wherein the opacifying agent comprises clays, such as, kaolin clay, calcined kaolin clay, montmorillonite clay, calcined montmorillonite clay, smectite clay, bentonite clays, silicates including sodium magnesium silicates and fluorosilicates, silicas and surface modified silicas, and combinations thereof (Klofta: claims 1 and 3; [0010], [0034], [0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an emollient and an opacifying agent in the wet wipe as taught by Carrier, wherein the opacifying agent is a clay in view of the teachings of Klofta. Moreover, it would have been well within the purview of one of ordinary skill in art to optimize the range amount of emollient to clay in view of the guidance provided by the teachings of Trinkaus and Klofta, as a whole to best achieve a goal, such as, for of at least the reasons of reducing the bleed-through of messes through the wipe and enhance the wetting lotion in order to improved cleaning performance or provide skin benefits.
The wet wipes that are taught by Carrier, Brennan, Trinkaus and Klofta, as a whole, are indistinguishable from the wet wipes as instantly claimed. Thus, it would necessarily follow that the wet wipes as taught by Carrier, Brennan, Trinkaus and Klofta, as a whole, exhibit a Tactile Sensory Coefficient of Friction of less than 0.60; provide a Cleaning Coefficient of Friction of greater than 0.50; and, provide a Wet to Dry Drape Ratio of less than about 0.80; wherein the wet wipe exhibits a Compressive Modulus of greater than about 4.75 [log(gsi)], as claimed. These properties would be the natural result of the combination of the prior art elements. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., Inc. v. TWI Pharms, Inc., 773 F, 3d 1186, 1196 (Fed. Cir. 2014). Lack of recognition of the inherency by those skilled in the art is thus not dispositive. Moreover, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present. See In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01.
	All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Moreover, references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In
re Bozek, 163 USPQ 545 (CCPA 1969). In this case, it would have been obvious to include a clay in the liquid composition as taught by Carrier in view of Klofta.
	From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Carrier, Brennan, Trinkaus, Klofta, as a whole.

Response to Arguments
	Applicants argue that Carrier merely lists "opacifying agents" as one of many "additional
ingredients" for its liquid composition in paragraph [0056]. Carrier does not define what
it considers an opacifying agent and provides no examples. Applicants argue that the Office Action cites Trinkaus because it lists "clay" as an example of a "suitable opacifying agent". Trinkaus does not, however, identify an opacifying agent as a component of a liquid composition, to the contrary, Trinkaus describes an opacifying agent as a potential component of a fibrous material, and explains, when the opacifying agent is comprised in the polymer melt formulation, said opacifying agent is structurally encapsulated in the fibers making the fibrous material, the opacifying agent being integral to one or more of the fibers making up the fibrous material. Trinkaus's teachings about which opacifying agents are suitable for encapsulation in fibers are not applicable to liquid compositions. The Office Action admits that in Trinkaus, all components are not necessarily present in the lotion compositions. The Office Action argues that "claim 1 does not exclude a clay in the fibrous structure. This is correct, but irrelevant. The combination of Carrier and Trinkaus cannot establish a prima facie case of obviousness, because the combination does not account for one of the claim requirements, i.e., a liquid composition comprising an emollient and a clay mineral. ... " The Office Action also cites Klofta, which describes an opacifying lotion for a wet wipe that may comprise greater than 90% water, an emollient and a clay mineral.

Applicant’s arguments have been fully considered but they are not persuasive, BECAUSE one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of the teachings of Carrier, Brennan, Trinkaus and Klofta, as a whole. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For instance, Klofta clearly teaches opacifying agent such as titanium dioxide, zinc oxide, boron nitride, kaolin clay, calcined kaolin clay, montmorillonite clay, calcined montmorillonite clay, smectite clay, talc, barium sulfate, bentonite clays, silicates including sodium magnesium silicates and fluorosilicates, silicas and surface modified silicas, calcium carbonate and precipitated calcium carbonate, zirconates including strontium zirconate, mica coated with titanium dioxide, mica coated with metal oxides, mica coated with titanium dioxide and other metal oxides, and combinations. Accordingly, those skilled in art would have recognized from the teachings of Klofta what an opacifying agents is in accordance the wet wipes comprising a liquid composition that comprises emollients, preservatives, opacifying agents as taught by Carrier.
Further, Trinkaus teaches wet wipes comprising an emollient and an opacifying agent, wherein the opacifying agent is a clay. Trinkaus teaches the wet wipes comprise fibrous material that contain at least 85% of water, about 0.4% to 4%, or from 0.5% to 3%, or from 0.8% to 2%, or from 1% to 1.5% of an opacifying agent, e.g., 1.5% clay, wherein the wet wipes further comprise about 5% of an emollient. Moreover, Instant Claim 8 recites (in part): wherein the liquid composition comprises an emollient and a clay mineral in a ratio of about 1:30 to about 30:1 and greater than 90% water. Thus, the claimed liquid composition is in open format, i.e., the transitional term ‘comprising’ is open-ended, so that the liquid composition does not exclude additional elements that would encompass fibrous materials. Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical MPEP2144.05, Section II. Also, it would have been well within the purview of those skilled in art to optimize the relative amounts an emollient to clay ratio to best achieve a desired goal. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Accordingly, the instant 103 rejection is based on the combined teachings of the cited prior art whereon there is no unobvious distinction between the instantly claimed material and structural characteristics of the claimed composition and the wet wipe as taught by Carrier, Brennan, Trinkaus and Klofta, as a whole,
Conclusions
Claims 1-5, 7, 14-17 and 20-22 are deemed free of the cite prior art.
The rejection of claim 8-13 is maintained.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626